—Appeal from a judgment of the Supreme Court (Viseardi, J.), entered August 3, 1994 in Essex County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Correctional Services finding petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of violating a prison disciplinary rule prohibiting inmates from possessing controlled substances. He claims that this determination should be annulled and the disciplinary hearing expunged from his record because the determination was not issued within 60 days of the Commissioner’s receipt of the appeal as required by 7 NYCRR 254.8. Because the subject regulation merely provides for a time limit and does not specify any limitation of action after the expiration of that time limit, we agree with Supreme Court that the regulation is directory in nature. Given that petitioner has failed to demonstrate that he suffered substantial prejudice as a result of the delay in rendering the determination, we find no reason to disturb it.
Cardona, P. J., Mercure, White, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed, without costs.